        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
Yassin Muhiddin AREF, et al., )
                              )
            Plaintiffs,       )
                              )               Case No. 1:10-cv-00539-BJR
            -v-               )
                              )               ORAL ARGUMENT REQUESTED
William BARR, et al.,         )
                              )
            Defendants.       )
______________________________)


        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       For nearly a decade, Plaintiffs Yassin Aref and Kifah Jayyousi have sought judicial

review of the Bureau of Prisons’ (BOP) decision to designate them to a Communications

Management Unit (CMU), where they spent four to five years isolated from their families and

the rest of the prison population. In 2016, the Court of Appeals endorsed their pursuit, ruling that

the selectivity of CMU designation and the indefinite duration of its communications restrictions

render the placement an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Aref v. Lynch¸ 833 F.3d 242, 252 (D.C. Cir. 2016); quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995). The Circuit remanded for this Court to consider

whether the BOP violated due process when it designated Aref and Jayyousi to the unit and

reviewed them for release. 833 F.3d at 258.

       Defendants have now moved to dismiss the case, arguing that the passage of time and a

change in circumstances have rendered Plaintiffs’ Constitutional challenge moot. See

Defendants’ Mot. to Dismiss (“MTD”), ECF No. 183. It is not. Plaintiffs’ Complaint includes a

request for expungement of CMU-related information from their prison files—material that

                                                 1
         Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 2 of 23




continues to impact them, and may cause further harm in the future despite their release from

BOP custody. Amended Complaint, ECF No. 88-1 at ¶ 12. Plaintiffs continue to seek summary

judgment on their due process claim. After all these years, this Court has the power and the

obligation to review the BOP procedures that resulted in Aref and Jayyousi’s prolonged CMU

stay, and generated inflammatory and false information about the men. Should the Court find

those procedures infirm, it can order injunctive relief in the form of expungement to remedy, in

part, that Constitutional violation.

                                        BACKGROUND

       Plaintiffs’ Motion for Summary Judgment and supporting filings (ECF Nos. 138, 152)

sets forth painstakingly detailed evidence of the fundamentally flawed procedures used by the

Bureau of Prisons to designate Aref and Jayyousi to the CMU and to retain them there for years,

despite each man’s clean disciplinary record. That motion is pending before the Court, and need

not be reiterated here. 1 Instead, we highlight the evidence from that motion that is most relevant

to the question of expungement.




1
  When the Circuit remanded, it did so with instructions for this Court to consider the evidence
compiled by the parties in their 2014 cross-motions for summary judgment. Aref, 833 F.3d at
258, 268-69. Portions of that summary judgment briefing—including the Sandin liberty-interest
analysis, a different mootness argument, and Jayyousi’s claim of retaliation—have been
definitively addressed by the Circuit and are no longer relevant. The balance of the briefing sets
forth the parties’ evidence and legal argument relevant to the question on remand: whether the
government’s procedures comport with due process as applied to Aref and Jayyousi. For the
Court’s convenience, we identify the relevant sections of each brief: Plaintiffs’ Mem. of Law in
Support of Plaintiff’s Mot. for Summary Judgment, ECF No. 138-1 at 1-12, 18-45; Defendants’
Mot. for Summary Judgment and Opp. to Plaintiffs’ Cross-Motion for Summary Judgement,
ECF No. 146 at 1-13, 27-34; Plaintiffs’ Mem. of Law in Opp. to Def. Mot. for Summary
Judgement and in Further Support of Plaintiffs’ Mot. for Summary Judgement (“Plts. Opp to
SJ”), ECF No. 152 at 1-2, 20-33; and Defendants’ Reply in Support of Mot. for Summary
Judgement, ECF No. 157 at 1, 15-22. The question remanded by the Circuit is thus fully briefed
and ready for the Court’s decision, should it deny Defendants’ instant Motion to Dismiss.
                                                 2
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 3 of 23




       While there was no formal process for CMU designation at the time of Plaintiffs’

transfer, it was an unwritten practice for the BOP’s Counterterrorism Unit (CTU) to draft a

“referral memo” summarizing the information supporting an individual’s designation. See

Plaintiffs’ Statement of Undisputed Material Facts in Support of their Motion for Summary

Judgement, ECF No. 138-2 (hereafter “SUF”) at 85, 88, 100, 101. Aref’s referral memo

recommends CMU designation based on his offense conduct, which is characterized as including

“significant communication, association and assistance to Jaish-e-Mohammed (JeM)” a foreign

terrorist organization. SUF 160. Defendants now acknowledge that statement was, and is, false;

Aref never had any communication with anyone from JeM; rather he communicated with an FBI

informant pretending to be affiliated with JeM. SUF 162, see also Defendants’ Resp. to Plts.

Statement of Undisputed Material Facts, ECF No. 146-1 (not disputing SUF 162).

       The CTU had a second reason for recommending Aref for CMU placement: “link[s]” to

several terrorists and terrorist organizations. SUF 167. This information came from Aref’s

Presentence Investigation Report, which indicates that much of the link information was disputed

and not introduced at trial. SUF 168. The referral memo, however, fails to indicate that the links

were disputed. SUF 170. Compounding this error, when the North Central Regional Office

considered whether Aref should be designated to the CMU, their documentation stated that Aref

was “linked to individuals affiliated with al-Qaeda,” though nothing of the sort appears in Aref’s

referral packet. See Decl. of Peter D. Pottios, Exhibit A (2007 initial CMU designation packet for

Aref), ECF No. 148-1, at 2.

       Aref was given a one-page “Notice to Inmate of Transfer” which purported to explain the

basis for his CMU designation, citing his supposed communication, association and assistance to

JeM. SUF 164. CMU prisoners do not get a hearing to challenge their CMU designation; instead,



                                                 3
           Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 4 of 23




they must use the Bureau of Prison’s Administrative Remedy Program. SUF 119, 120, 149, 150.

Aref could not challenge the BOP’s reliance on his disputed links to terrorists, as he was never

informed that it was one of the reasons for his CMU placement (see SUF 171, 172), but he did

try to use the Administrative Remedy Process to explain to the BOP that the statement about JeM

in his Notice of Transfer was erroneous. SUF 173. His administrative request was denied, and his

statement about the factual error ignored. SUF 174.

          Aref was not reviewed for release from the CMU for the next three years. SUF 343-364.

Finally, in September of 2010, Aref’s unit team and warden recommended his release from the

CMU, but the request was denied based on confidential information that has never been

disclosed to counsel. 833 F.3d at 248. Aref was notified of the denial but not provided an

explanation. Id. Documentation of this review repeated the same erroneous information already

described, and added that “Aref was in constant contact with known terrorist sympathies [sic]”

without any support for that extreme claim. See Exhibit 120, ECF No. 138-28 at 85. Six months

later Aref was recommended for transfer again, and this time the transfer was granted. 833 F.3d

at 248.

          As far as Plaintiffs know, all the unreliable, confidential, and false information about

Aref created through this CMU designation process remains in BOP files and may be shared

with other law enforcement agencies. Indeed, as David Schiavone, Senior Intelligence Analyst

with the CTU explained in his deposition, part of the reason for the CTU’s existence is to

“monitor and continue to track inmates and share intelligence with other law enforcement

agencies.” See Excerpts from the Deposition of David Schiavone, Aug. 8, 2013 (attached hereto




                                                    4
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 5 of 23




as Exhibit 1) at 22; see also id. at 19, 57 (describing information sharing between CTU and

federal courts); 286-87 (describing FBI and BOP intelligence sharing). 2

       Jayyousi’s story is similar. His CMU referral memo and Notice of Transfer indicate that

his offense conduct involved use of “religious training to recruit other individuals in furtherance

of criminal acts in this country . . . and . . . [included] significant communication, association

and assistance to al-Qaida.” SUF 181, 182. Jayyousi appealed his designation through the

Administrative Remedy program, arguing that neither his conviction nor offense conduct

included religious recruitment or assistance to al-Qaida. SUF 183. Again, the BOP failed to

respond to these factual questions, and merely parroted the purported reasons for his designation.

SUF 184, see also Aref, 833 F.3d at 249.

       After nearly three years in the CMU, Jayyousi’s unit team and warden recommended him

for transfer out of the CMU based on his clear conduct and good rapport with staff. SUF 401.

The CTU, however, recommended against Jayyousi’s transfer, reiterating the same erroneous

information about Jayyousi’s supposed support for al-Qaida, and including in their re-

designation memo additional false statements that, while in the CMU: (1) Jayyousi was

precluded from acting as the unit Muslim prayer leader and this restriction was never lifted; (2)

Jayyousi “continued to espouse anti-Muslim [sic] beliefs. . . and made inflammatory comments

regarding the United States and other non-Muslim countries and cultures; and (3) Terre Haute

staff who reviewed Jayyousi’s placement decided not to recommend him for transfer from the

CMU “due to his continued radicalized beliefs and associated comments.” Plts. Opp. to SJ at 38-

39. None of these statements are true. Id. Jayyousi received a short memo informing him that his




2
 Certain testimony unrelated to the issue at hand has been redacted from the Schiavone
Deposition Transcript at the Bureau of Prisons’ request.
                                                  5
         Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 6 of 23




transfer had been denied without any explanation of why. SUF 408, 409. Jayyousi was finally

released from the CMU in 2013, but the CTU’s final redesignation memo noted that he “is likely

to radicalize or recruit other inmates while in Bureau custody” and “does warrant continued

monitoring and supervision to preclude illicit activity.” Exhibit 143, ECF No. 138-30 at 73. All

this erroneous information remains in the BOP’s files, and may be shared with other law

enforcement agencies.

        It is too late for the Court to order much of the relief Aref and Jayyousi originally sought,

but that does not mean the Court lacks the power to declare that their rights were violated, and to

order relief to ameliorate the lingering effects of that violation. See generally, Declaration of

Kifah Jayyousi, attached hereto as Exhibit 2 (“Jayyousi Decl.”); Declaration of Yassin Aref,

attached hereto as Exhibit 3 (“Aref Decl.”). Jayyousi is under a 20-year term of supervised

release and wants to move for its modification (Jayyousi Decl. at ¶ 3, 4); the erroneous and

extremely prejudicial information developed through the flawed CMU designation and review

procedures will negatively impact his chances for success on that motion. Aref is in immigration

detention at York County Prison, where he is being held in restrictive confinement and treated

differently than the other detainees. Aref Decl. at ¶ 3-5. Both men continue to struggle with the

emotional toll of what was done to them and the practical impacts of having been singled out for

placement in a restrictive unit. Jayyousi Decl. at ¶ 1, 6, 7; Aref Decl. at ¶ 1, 8, 10-12. It is for this

reason that Plaintiffs continue to devote themselves to this litigation so many years after their

release from the CMU, and today seek expungement of all CMU-related information about them

from the BOP’s files.




                                                    6
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 7 of 23




        Pursuant to the Court’s Feb. 14, 2019 Order, on Mar. 4, 2019 undersigned counsel sent

counsel for Defendants a list of the categories of documents Plaintiffs seek expunged. That

correspondence is attached hereto as Exhibit 4.

                                          ARGUMENT

   I.      Plaintiffs’ Due Process Claim is Not Moot

        Defendants argue that Plaintiffs’ procedural due process claim for declaratory and

injunctive relief has been mooted by their release from BOP confinement, because there is no

form of meaningful relief left for this Court to provide. MTD at 4. To the contrary, expungement

of information created through constitutionally flawed procedures is a common remedy, which

frequently saves a claim that might otherwise have become moot. Plaintiffs continue to be

harmed by their CMU placement, and expungement of the information created about them

through the CMU designation and review procedures would ameliorate that harm; thus

Defendants’ motion to dismiss must be denied.

        A case becomes moot “only when it is impossible for a court to grant any effectual relief

whatever to the prevailing party.” Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298,

307 (2012) (internal quotation marks omitted). “As long as the parties have a concrete interest,

however small, in the outcome of the litigation, the case is not moot.” Id. at 307-308 (emphasis

added). That means that a case is not moot “when there is some possible remedy, even a partial

remedy or one not requested by the plaintiff.” Rezaq v. Nalley, 677 F.3d 1001, 1010 (10th Cir.

2012) (citing Church of Scientology of Cal. v. United States, 506 U.S. 9, 12-13 (1992)). See also

Aref v. Holder, No. 10-0539, 2015 WL 3749621, at *4 (D.D.C. Mar. 16, 2015) (“cases are

generally only moot where ‘a party has already obtained all the relief that it has sought’”) (citing




                                                  7
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 8 of 23




Schmidt v. United States, 749 F.3d 1064, 1068 (D.C. Cir. 2014)) , aff’d in part, rev’d in part, 833

F.3d 242 (D.C. Cir. 2016).

       Defendants begin with the proposition that normally a prisoner’s transfer or release from

a prison moots any claim for injunctive relief, but none of the cases Defendants cite involve a

request for expungement. See MTD at 2 (citing Scott v. District of Columbia, 139 F.3d 940, 941

(D.C. Cir. 1998); Dorman v. Thornburgh, 955 F.2d 57, 58 (D.C. Cir. 1992); Cameron v.

Thornburgh, 983 F.2d 253, 254-57 (D.C. Cir. 1993)). Such requests are commonly made in

prison cases. See e.g., Binsz v. Cody, 38 F.3d 1220 (10th Cir. 1994) (table; text at 1994 WL

577558, at *3) (request for expungement of disciplinary finding); Gant v. Dutton, 922 F.2d 841

(6th Cir. 1991) (table, text at 1991 WL 1112, at *3) (request for expungement of administrative

segregation report and all references to same in prison records). And while transfer or release

from prison renders other forms of injunctive relief moot (see MTD at 2), expungement is the

exception to that rule. See Black v. Warden, 467 F.2d 202, 204 (10th Cir. 1972) (procedural due

process challenge to placement in isolation unit not mooted by transfer because “there may be a

continuing effect in the penal institutions from the use of records maintained concerning this

punishment.”); Dorn v. Mich. Dep't of Corr., No. 1:15-CV-359, 2017 WL 2436997, at *9 (W.D.

Mich. June 6, 2017) (release from prison does not moot prisoner’s request for expungement of

disciplinary offense from prison records); Freidland v. Otero, No. 3:11-CV-606, 2014 WL

1247992, at *15 (D. Conn. Mar. 25, 2014) (same); Lira v. Cate, No. C 00-0905 SI, 2009 WL

10677792, at *22 (N.D. Cal. Sept. 30, 2009), aff'd sub nom. Lira v. Herrera, 448 F. App'x 699

(9th Cir. 2011) (release from prison does not moot prisoner’s request for expungement of gang

validation).




                                                 8
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 9 of 23




       There is scant precedent in the D.C. Circuit specific to prison expungement claims, but

analogous cases outside the prison context suggest no deviation from this general rule.

Abdelfattah v. U.S. Dept. of Homeland Sec., 787 F.3d 524 (D.C. Cir. 2015), for example,

involved a non-citizen’s due process claims arising from inclusion of information about him in a

government database that negatively impacted various immigration proceedings. While

Abdelfattah eventually obtained LPR status and a green card, he argued expungement was

necessary based on the threat posed by continued maintenance of the records. Id. at 534-35. The

Government argued that Abdelfattah’s claims were moot, that he was not entitled to

expungement, and that “his allegations of future harm are mere speculation.” Id. The Court

disagreed, holding the request for expungement resulted in a live controversy between the

parties. Id. See also, Hedgepath ex rel, Hedgepath v. Wash. Metro. Area Transit Auth., 386 F.3d

1148, 1152 (D.C. Cir. 2004) (12-year-old’s request for expungement of arrest records not

mooted by change in policy that led to her arrest).

       Defendants acknowledge the general principle that a request for expungement maintains

a live controversy, but imply it would require an evidentiary showing that the individual in

question “will be harmed” without the relief sought. MTD at 7 (emphasis added). However,

absolute proof of harm is not required. Rather, expungement must have a “more-than-speculative

chance of affecting [the plaintiff] in the future.” Abdelfattah, 787 F.3d at 534.

       Anyanwutaku v. Moore, 151 F.3d 1053 (D.C. Cir. 1998), relied on by Defendants,

demonstrates this principle. There, the Court of Appeals held that a plaintiff must identify some

continuing adverse consequence which could be cured by expungement; if the plaintiffs fails to

identify any interest at all, expungement is unavailable. Id. at 1057. Importantly, the Circuit

contrasted Anyanwutaku’s failure to claim any adverse consequence necessitating expungement



                                                  9
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 10 of 23




with Kerr v. Farrey, 95 F.3d 472, 476 (7th Cir. 1996), in which a prisoner was found to have

standing to request expungement from his prison records of references to his unwillingness to

attend an NA program. Anyanwutaku, 151 F.3d at 1057. Kerr was not required to prove that he

would suffer an adverse consequence, all that was required was an explanation of how the

records might affect him in the future. Kerr, 95 F.3d at 476. Other cases are in accord. See e.g.,

Lazor v. Ingle, 97 F. App’x 739, 740 (9th Cir. 2004) (case not moot where plaintiff sought

expungement of disciplinary record; the record affected the plaintiff’s parole determination in the

past “and there is no showing that it will not be of consequence in the future”); Del Raine v.

Carlson, 826 F.2d 698, 707 (7th Cir. 1987) (case not moot despite defendant’s argument that

disciplinary record is too old to affect parole chances as there is nothing in the Parole

Commission’s regulations to suggest it will ignore disciplinary record); West v. Cunningham,

456 F.2d 1264, 1265-66 (4th Cir. 1972) (“Where there remains a ‘possibility’ that ‘adverse

collateral legal consequences’ will inure to the complaining party” case is not moot), citing

Sibron v. New York, 392 U.S. 40, 55 (1968); Black, 467 F.2d at 204 (procedural due process

challenge to placement in isolation unit not mooted by transfer out of unit because “there may be

a continuing effect in the penal institutions from the use of records maintained concerning this

punishment”).

       While it may be easier to identify a potential adverse consequence stemming from prison

records while the prisoner remains in custody, so long as a released prisoner can explain how

expungement could affect him, a case will not be dismissed as moot. For example, in Lira v.

Cate, 2009 WL 10677792, at *22, a prisoner brought a procedural due process challenge to his

gang validation and related placement in the Pelican Bay Special Housing Unit. During the

course of the proceedings the prisoner was released on parole, prompting defendants to argue his



                                                 10
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 11 of 23




case should be dismissed as moot. Id. at *2, *21. The court held otherwise for two reasons. First,

the court found that a judicial declaration Lira was validated in violation of due process—and

expungement of that validation—would mitigate Lira’s risk of physical attack, as improperly

validated gang members are at a risk of reprisal, even post-release. Id. at *22. Second, the court

credited testimony that Lira’s gang validation had a continuing adverse impact on his mental

health that could be mitigated by a constitutional ruling and expungement. Id. The Ninth Circuit

affirmed on both grounds. Lira v. Herrera, 448 F. App'x 699, 700 (9th Cir. 2011).

       A released prisoner-plaintiff identified similar adverse consequences in Dorn v. Mich.

Dep't of Corr., 2017 WL 2436997, at *9. Dorn was found guilty of violating a prison policy

against sexual conduct by a prisoner with HIV. Id. at *1-2. Like Lira, Dorn was released from

prison during the course of his procedural due challenge, alleged that he suffered ongoing

emotional distress, and argued that his request for expungement showed a concrete, continuing

injury. The court found his claim for expungement not moot (id. at *9), relying on Hewitt v.

Helms, 482 U.S. 755, 766 n.1 (1987) (Marshall, J., dissenting) (“Petitioners have offered no

authority, nor can they, for the remarkable proposition that the request for expungement of

respondent’s record became moot upon his parole. Nor, since the expungement would have

depended upon the finding that respondent’s due process rights were violated, have they

explained how the request for declaratory relief supposedly became moot.”)) 3 See also,

Friedland v. Otero, No. 3:11CV606 JBA, 2014 WL 1247992 at *15 (D. Conn. Mar. 25, 2014)

(expungement available to prisoner challenging disciplinary offense despite release from prison);



3
  Hewitt v. Helms involved the question of whether a prisoner-plaintiff was a prevailing party
entitled to attorneys’ fees under 42 U.S.C. § 1988; a five-Justice majority ruled he was not. 482
U.S. at 763-64. The availability of expungement as a form of relief post-release was not directly
at issue in the case, and the majority decision does not address it. Thus there is no indication the
majority disagreed with the legal proposition cited in Dorn.
                                                 11
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 12 of 23




cf. Thompson v. Thalacker, 950 F. Supp. 1440, 1453 (N.D. Iowa 1996) (released prisoner’s

habeas corpus petition challenging disciplinary finding not moot, as mootness would prevent

subsequent damages case).

       A. Expungement Would Provide Meaningful Relief to Kifah Jayyousi

       Under this clear precedent, Plaintiffs’ claims are not moot. Jayyousi has been released

from prison, but his CMU designation continues to affect him and meaningful relief is possible,

as he plans to seek modification of a 20-year term of supervised release, he continues to be

treated like a person-of-interest by the FBI, and his unlawful designation to the CMU continues

to cause him emotional injury.

       First, and most importantly, Jayyousi’s claims are not moot because he plans to move for

modification of his 20-year term of supervised release (Jayyousi Decl. at ¶ 3, 4), and his CMU

designation is likely to harm his prospects for relief on that motion. 18 U.S.C. § 3583(e) allows a

court to authorize modification of supervised release after considering inter alia “(1) the nature

and circumstances of the offense and the defendant’s history and characteristics; (2) deterrence

of criminal conduct; [and] (3) protection of the public from further crimes of the defendant.”

United States v. King, No. 03-CR-249 (BAH), 2019 WL 415818, at *2 (D.D.C. Feb. 1, 2019).

One’s behavior in prison is relevant to these factors. See e.g., United States v. Harris, 258 F.

Supp. 3d 137, 141 (D.D.C. 2017) (considering prison disciplinary record, among other factors, in

ruling on § 3583(e) motion).

       As evidenced above, sharing information is one of the main reasons for the CTU’s

existence. See supra, p. 4, citing Exhibit 1. In fact, while Jayyousi was in the CMU, a BOP staff

member suggested sending a video of Jayyousi leading a Jumah prayer service to Jayyousi’s

federal court judge, who was then considering his resentencing motion. See Exhibit 1 at 226-27.



                                                 12
       Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 13 of 23




And CTU staff have testified that they are sometimes obligated to provide to a Probation Office

information about individuals on supervised release that is gleaned from CMU communications

monitoring. Id. at 310. Thus there can be no question that Jayyousi’s CMU designation itself—

along with the erroneous information that Jayyousi supported al-Qaida and spouted vitriol about

the United States—could be shared with the court, and could harm his chances to prevail on a §

3583(e) motion.

       A determination by this Court that Jayyousi’s CMU designation violated due process, and

an order requiring that the extremely prejudicial information created through those flawed

procedures be expunged, ameliorates this risk. Indeed, the same type of reasoning has been relied

on to defeat mootness in the habeas corpus context. See United States v. Epps, 707 F.3d 337, 345

(D.C. Cir. 2013) (habeas challenge not mooted by petitioner’s release from prison, as

determination of whether he overserved his sentence might influence the court’s decision on a §

3583 modification motion). Epps is not an outlier, but rather built on precedent from sister

circuits recognizing “the enhanced prospects for a reduced term of supervised release under §

3583 as adequate to hold non-moot” various released prisoner claims. Id., citing Levine v. Apker,

455 F.3d 71, 76-77 (2d Cir. 2006); Mujahid v. Daniels, 413 F.3d 991, 993-95 (9th Cir. 2005);

Townes v. Jarvis, 577 F.3d 543, 546–49 & n.3 (4th Cir. 2009).

       Defendants will no doubt object that the possibility that Jayyousi’s modification

prospects will be enhanced by expungement is too speculative to save the case from mootness

(see MTD at 6), but that same argument has been made and rejected in the habeas context. See In

re Sealed Case, 809 F.3d 672, 674-75 (D.C. Cir. 2016) (rejecting Government’s argument that

potential modification of term of supervised release is “unlikely in the extreme” and “simply too

speculative to give rise to a case or controversy” and holding case not moot). And certainly, the



                                                13
       Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 14 of 23




potential that Jayyousi’s CMU records could harm his chance at modification is far less

speculative than the grounds relied upon by other courts to support expungement and reject

mootness. See Lazor, 97 F. App’x at 740 (relying on absence of evidence that disciplinary

records would not be of consequence in future); Del Raine, 826 F.2d at 707 (same); West, 456

F.2d at 1265-66 (“[w]here there remains a ‘possibility’ that ‘adverse collateral legal

consequences’ will inure to the complaining party” case is not moot). 4

       Defendants’ citation to a BOP rule regarding certain documents the Unit Team is to

forward to the district of supervision (MTD at 6), does not alter the analysis. The rule does not

limit the information the Government may rely on to oppose modification of supervised release

and provides no protection against the CTU, an office mandated to share information with other

federal (and state and local) agencies (see Exhibit 1 at 21), from sharing the extremely

prejudicial information developed through the CMU’s flawed procedures.



4
  In the school and employment contexts, courts seem to presume that negative records have
enough potential to harm plaintiffs so as to routinely order expungement and reject arguments of
mootness without any evidentiary inquiry into how the information might cause injury in the
future. See, e.g., Flint v. Dennison, 488 F.3d 816, 823–24 (9th Cir. 2007) (university student’s
case for injunctive and declaratory relief not mooted by graduation, as student sought
expungement of censure and student senate seat denial, and “such expungement is certainly a
form of meaningful relief”)(internal quotation marks omitted); Constantine v. Rectors & Visitors
of George Mason Univ., 411 F.3d 474, 496 & n.15 (4th Cir. 2005) (finding student’s claims for
injunctive relief moot upon graduation from law school, except for her request that the school
expunge her failing grade from her record); Commc'ns Workers of Am. v. Ector Cty. Hosp. Dist.,
241 F. Supp. 2d 617, 633–34 (W.D. Tex. 2002), aff'd, 392 F.3d 733 (5th Cir. 2004), rev’d on
other grounds en banc, 467 F.3d 427 (5th Cir. 2006) (ordering expungement of employment
records which could impact plaintiff’s ability to gain promotion or seek a positive
recommendation). See also Sullivan v. Murphy, 478 F.2d 938, 958, 961 (D.C. Cir. 1973) (case
not moot because expungement of police records related to arrests avoids impact which may
result from their dissemination to other public and private institutions); Norman-Bloodsaw v.
Lawrence Berkeley Lab., 135 F.3d 1260, 1274-75 (9th Cir.1998) (claim for injunctive and
declaratory relief for unconstitutional blood and urine tests not mooted despite cessation of
testing because defendant retained the test results and could be ordered to expunge them). There
is no reason why this jurisdictional question should operate differently in the different contexts.

                                                14
       Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 15 of 23




       Moreover, Defendants assume that Plaintiffs are concerned solely with the “Notice of

Transfer” (MTD at 6), but that is not the case. Even information about Jayyousi’s CMU

placement itself could harm his prospects for relief from supervised release, and the “Final

Progress Report” listed in the BOP rule likely includes information about that designation. See

Exhibit 127, ECF No. 138-29 at 49 (2009 Progress Report for Jayyousi, listing CMU

designation).

       While Jayyousi’s plan to move for modification of supervised release is clearly adequate

on its own to save his claim from mootness, his CMU designation continues to impact him in

other legally significant as ways as well. He was interviewed by the FBI post-release (see

Jayyousi Decl. at ¶ 5), suggesting that he continues to be considered a potential threat. Moreover,

and perhaps more fundamentally, he continues to be emotionally impacted by his CMU

designation in ways that could be alleviated by a determination that his rights were violated

along with expungement of the resulting information. Id. at ¶ 1, 7; see also, Lira, 2009 WL

10677792, at *22; Dorn, 2017 WL 2436997, at *9.

       B. Expungement Would Provide Meaningful Relief to Yassin Aref

       Like Jayyousi, Aref continues to be negatively impacted by his CMU designation in ways

that may be ameliorated by expungement. Aref is currently in immigration detention at York

County Prison. Aref Decl. at ¶ 3. At York, he is being treated differently than other detainees,

even other detainees with serious criminal records. Id. at ¶ 2 – 4. He has been held in the

lockdown unit of the facility with no explanation, and for a longer period of time than any of the

other detainees around him. Id. at ¶ 4. While he cannot prove that his harsh treatment results

from information about him being shared by the BOP with ICE, there is reason to suspect that to

be the case, given the CTU’s mandate to share information among various law enforcement



                                                15
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 16 of 23




agencies. See Exhibit 1 at 21. The Declaration of Heather Sponsoro—which notably excludes

any testimony as to whether the CTU has shared information about Aref’s CMU placement with

ICE—does nothing to alleviate this strong possibility. See Lazor, 97 F. App’x at 740; Del Raine,

826 F.2d at 707; West, 456 F.2d at 1265-66.

       As well, Aref continues to suffer emotionally from his CMU designation, and, like

Jayyousi, seeks a determination as to the unconstitutionality of his treatment, and expungement

of CMU information for the same reason: to finally have closure on what was done to him and

his family. Aref Decl. at ¶ 1, 8, 9, 11. Aref continues to be preoccupied with the question of why

he was singled out for CMU designation and whether he could have done something to avoid it.

Amended Compl., ECF No. 88-1 at ¶ 123; Aref Decl. at ¶ 8. A determination that he was sent to

the CMU in violation of due process would give him some peace, as would the knowledge that

no one else could be subjected to harsh conditions through the same infirm procedures; it would

give meaning to his ordeal. Aref Decl. at ¶ 8, 12. A determination that his rights were violated

would also give him a satisfying response should he be asked about his CMU designation when

he is removed to Iraq, or when he applies for a job or travel visa in the future. Id. at ¶ 10. Those

impacts are real and worthy of the court’s consideration. See e.g., Lira, 2009 WL 10677792, at

*22; Dorn, 2017 WL 2436997, at *9.

       C. This Court has the Power to Grant Aref and Jayyousi Meaningful Relief

       Aref and Jayyousi’s declarations set forth multiple ways in which their CMU designation

and the erroneous information created through CMU procedures continues to haunt them and

could be ameliorated by expungement. This evidence distinguishes Plaintiffs’ case from

Anyanwutaku v. Moore, relied on by Defendants (MTD at 7-8), in which a plaintiff seeking

expungement failed to identify any continuing adverse consequences. 151 F.3d at 1057



                                                 16
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 17 of 23




(“Anyanwutaku has nowhere explained what adverse impact he continues to suffer as a result of

the Parole Board’s alleged failure to give him a timely parole eligibility date, and we can think of

none”). Defendants also seek to rely on Spencer v. Kenma, 523 U.S. 1 (1998), in which the

Supreme Court considered whether a challenge to parole revocation under 28 U.S.C. § 2254 was

mooted by the petitioner’s release from incarceration. MTD at 8. The Court declined to presume

collateral consequences, and also found that none of the specific collateral consequences alleged

were sufficiently likely to prevent mootness. Spencer, 523 U.S. at 14. Spencer does not control

here, as precedent from habeas context is not binding on this Court’s determination. Moreover,

even within the habeas context, the D.C. Circuit has already explicitly distinguished the

mootness inquiry required by Spencer-style parole revocation habeas cases with that applicable

to modification of supervised relief described above. Epps, 707 F.3d at 344-45. See also Pope v.

Perdue, 889 F.3d 410, 414 n.1 (7th Cir. 2018) (rejecting applicability of Spencer to an individual

serving a term of supervised release, as that term is—itself—a form of custody, which changes

the mootness inquiry).

       Nor is Plaintiffs’ mootness argument foreclosed by any prior decision of this Court.

Defendants are correct that the Court found two previous plaintiffs’ claims moot after their

release from BOP custody, but those plaintiffs did not seek to refute mootness based on the

potential relief of expungement; instead, they sought to rely on the voluntary cessation doctrine.

See Aref v. Holder, 774 F. Supp. 2d 147, 160-61 (D.D.C. 2011) (rejecting applicability of

voluntary cessation doctrine to Plaintiff Avon Twitty’s release from CMU custody because

Twitty had been approved for halfway house placement prior to the filing of the lawsuit and the

exception only applies when voluntary cessation arises “because of the litigation”); Aref v.

Holder, 953 F. Supp. 2d 133, 143-44 (D.D.C. 2013) (applying same reasoning to find Daniel



                                                17
          Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 18 of 23




McGowan’s claims moot). 5 This Court has not previously considered whether Plaintiffs’ request

for expungement saves their claims from mootness; thus it is not bound by prior mootness

decisions made on other grounds. Cf, United States v. Miller, 890 F.3d 317, 326 (D.C. Cir. 2018)

(“Law-of-the-case doctrine applies only to issues upon which decisions were actually rendered,

and is inapposite where an issue merely went unraised.”)

    II.      Plaintiffs Have Standing to Seek Expungement

          Defendants also argue that Plaintiffs lack standing to seek the remedy of expungement.

This is nothing but a repackaging of their mootness argument, and can be easily rejected. Under

Article III’s standing requirements, a plaintiff must show that “at the time the suit is filed” he has

(1) suffered an “‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent,

not conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Foretich v. United States, 351 F.3d 1198, 1210 (D.C. Cir. 2003) (citing

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000);

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61(1992)).

          Defendants are correct that a plaintiff must maintain standing throughout the course of

litigation. “If events outrun the controversy such that the court can grant no meaningful relief,

the case must be dismissed as moot.” McBryde v. Comm. to Review Cir. Council Conduct &

Disability Orders of the Jud. Conf. of the U.S., 264 F.3d 52, 55 (D.C. Cir. 2001). But this merely

raises the same question addressed above: would expungement provide meaningful relief? If the



5
  It is not clear that this reasoning survives the Court of Appeals decision. See Aref, 833 F.3d at
251 n.6 (“We are . . . unpersuaded by the government’s argument that [plaintiffs] must prove
their transfers were ‘because of’ this litigation”). But even if it does, Plaintiffs here do not seek
to rely on the voluntary cessation exception to mootness, but rather on the continued viability of
meaningful prospective relief.
                                                  18
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 19 of 23




answer is yes, as Plaintiffs establish above, all that matters is that Plaintiffs had standing to seek

injunctive relief when they filed the case, and also have standing to seek it now; it does not

matter that details about the type of injunctive relief that is meaningful have changed since the

case was filed.

       Nevertheless, Defendants argue that Plaintiffs did not have standing to seek the specific

injunctive relief of expungement in 2012, and thus cannot rely upon the remedy now. MTD at 5.

This argument fails on its own terms, and also misunderstands the nature of a court’s remedial

powers. First, there is no question that Plaintiffs had standing to seek declaratory and injunctive

relief when the case was filed. See Aref, 774 F. Supp. 2d at 157-59 (Defendants’ motion to

dismiss only challenged one plaintiff’s standing; Court held Plaintiff Jones, who had been

released from CMU prior to filing of the suit, nevertheless had standing to advance claims for

injunctive and declaratory relief). And to the extent a plaintiff must specifically delineate each

form of injunctive relief he seeks (but see below), Plaintiffs had the foresight to seek

expungement when they filed their Amended Complaint. ECF No. 88-1 ¶ 12.

       Defendants object that this request for expungement was not included in the prayer for

relief, but only in the body of the complaint. MTD at 5. In a different context, the Court of

Appeals has already held this does not matter. Aref, 833 F.3d at 266-67 (Plaintiffs could seek

nominal damages despite failing to include the specific request in their prayer for relief).

       Defendants also argue that the Amended Complaint fails to allege that Aref and Jayyousi

were experiencing ongoing injury due to the existence of BOP records about their CMU

placement. MTD at 5. To the contrary, both Plaintiffs alleged that their CMU designation

documents included erroneous information (id. at ¶ 111-112, 187-188) and that information

impacted their continued CMU designation (id. at ¶ 8, 192, 196-199). See also Aref, 833 F.3d at



                                                  19
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 20 of 23




251 (noting that plaintiffs have “challenged BOP’s reliance on flawed information used to justify

their CMU designations, which remains in their prison files.”).

       Second, and more importantly, all that is required is for a plaintiff to have standing to

seek injunctive relief at each stage of a case; even if the Court were to find that Plaintiffs did not

have standing to seek expungement specifically when they filed the case, if that form of

injunctive relief is all that is meaningful to them now, that is adequate. Cf Aref, 833 F.3d at 267,

citing Fed. R. Civ. P. 54 (“every other final judgment should grant the relief to which each party

is entitled, even if the party has not demanded that relief in its pleadings”); Fox v. District of

Columbia, 851 F. Supp. 2d 20, 25 n.5 (D.D.C. 2012) (noting court’s power to construe non-

specific request for injunctive relief as request for expungement); cf Rezaq, 677 F.3d at 1010

(case is not moot “when there is some possible remedy, even a partial remedy or one not

requested by the plaintiff.”) This is especially true in a case where a party has included a broad

prayer for relief. See Aref, 833 F.3d at 267 (interpreting Plaintiffs’ request for “such other relief

as this Court deems just and proper” to allow them to seek nominal damages).

       To hold otherwise would mean that a plaintiff must not only maintain standing

throughout a 10-15 year course of litigation but must also accurately predict the exact injury he

or she will suffer in each year of the case, how it can be remedied, and include all that

information in the complaint. Defendants can cite no precedent for such an absurd rule. In the

real world, negative information may impact a prisoner one way when he is in a challenged unit,

a different way when he has been released from the unit but faces a threat of return, and an

altogether different way after release from prison. All standing requires is that each injury is

concrete and capable of redress.




                                                  20
          Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 21 of 23




   III.      Plaintiffs are Entitled to Expungement

          Defendants’ final argument is that even if Plaintiffs’ due process claim is not moot, they

have no “equitable entitlement to expungement under the facts of the case.” MTD at 9. The case

Defendants rely on—Chastain v. Kelley, 510 F.2d 1232 (D.C. Cir. 1975)—demonstrates the

opposite.

          In Chastain, the Circuit reaffirmed that “federal courts are empowered to order the

expungement of Government records where necessary to vindicate rights secured by the

Constitution or by statute” and “expungement, no less than any other equitable remedy, is one

over which the trial judge exercises considerable discretion.” Id. at 1235-36. Importantly, the

Chastain court recognized there may be a “right not to be adversely affected by” information

maintained by a government agency “if the information (1) is inaccurate, (2) was acquired by

fatally flawed procedures, or (3) . . . is prejudicial without serving any proper purpose.” Id. at

1236.

          Unlike Plaintiffs here, the plaintiff in Chastain did not allege the information he sought

expunged was inaccurate, prejudicial, or acquired through flawed procedures, and thus his case

was remanded for a determination as to whether the FBI had any interest in maintaining the

information in question. Id. (noting plaintiff “has made no objection to the manner in which the

Bureau carried out its inquiry, and he has admitted the substantial truth of what it found with

respect to the misuse of his credentials”). Chastain does not support the proposition that an

agency may have an interest in maintaining information “acquired by fatally flawed procedures.”

Compare MTD at 10 with Chastain, 510 F.2d at 1236-37.

          Because Plaintiffs’ information meets the requirements for expungement set forth in

Chastain, they are entitled to that equitable remedy.



                                                   21
        Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 22 of 23




                                          CONCLUSION

       For nearly ten years now, Aref and Jayyousi have sought a court determination as to

whether the BOP used fatally flawed procedures to designate them to a CMU and retain them in

that restricted unit. This court has the power to decide the issue and the discretion to order

injunctive relief in the form of expungement.

       For the reasons set forth above, this Court should deny Defendants’ Motion to Dismiss in

full, and then proceed to determine the question remanded by the Court of Appeals on the full

briefing set forth in the parties’ 2014 summary judgement papers (see supra, n.1): whether the

BOP’s procedures comport with due process. Justice demands nothing less.



Dated: May 10, 2019

                                       By:    /s/ Rachel Meeropol
                                              RACHEL MEEROPOL, pro hac vice
                                              PARDISS KEBRIAEI
                                              SHAYANA D. KADIDAL
                                              (D.C. Bar No. 454248)
                                              CENTER FOR CONSTITUTIONAL RIGHTS
                                              666 Broadway, 7th Floor
                                              New York, NY 10012
                                              Tel: (212) 614-6432
                                              Fax: (212) 614-6499
                                              rachelm@ccrjustice.org

                                              GREGORY SILBERT, pro hac vice
                                              LARA TRAGER
                                              EILEEN CITRON (D.C. Bar No. 995117)
                                              WEIL, GOTSHAL & MANGES, LLP
                                              767 Fifth Avenue
                                              New York, NY 10153
                                              Tel: (212) 310-1000
                                              Fax: (212) 310-8007
                                              gregory.silbert@weil.com

                                              KENNETH A. KREUSCHER
                                              Kenneth A. Kreuscher Law LLC

                                                 22
Case 1:10-cv-00539-BJR Document 184 Filed 05/10/19 Page 23 of 23




                             1130 SW Morrison Street, Suite 407
                             Portland, OR 97205
                             Tel: 971-303-9453
                             KennethKreuscher@gmail.com

                             Attorneys for Plaintiffs




                               23
